In an action of assumpsit on the common counts judgment was rendered for the plaintiff for services performed for the defendant. On writ of error taken by the defendant it appears that the verdict is not sustained by proof of compensation fixed by express contract or by sufficient evidence as to the reasonable value of services rendered. The motion for new trial should have been granted.
Reversed.
TERRELL, C. J., AND WHITFIELD, STRUM AND BUFORD, J. J., concur.
  ELLIS AND BROWN, J. J., dissent. *Page 244